COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 RICCI DARRELL LOVE, JR.,                                     No. 08-13-00128-CR
 AKA: RICCI DARRELL LOVE,                      §
                                                                 Appeal from the
                 Appellant,                    §
                                                               372nd District Court
 V.                                            §
                                                            of Tarrant County, Texas
 THE STATE OF TEXAS,                           §
                                                                (TC# 1285361D)
                 Appellee.
                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.


       IT IS SO ORDERED THIS 19TH DAY OF OCTOBER, 2016.


                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.